Citation Nr: 1316158	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  10-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral knee and left ankle disabilities. 

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected bilateral knee and left ankle disabilities. 

3.  Entitlement to a rating in excess of 20 percent for a left knee disability. 

4.  Entitlement to a rating in excess of 10 percent for a right knee disability. 

5.  Entitlement to a compensable rating for a left ankle disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1963 to June 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  An April 2011 Board decision reopened the matter of service connection for a low back disorder and remanded for additional development and de novo review the matter of service connection for a low back disorder and the remaining issues, listed above.

The issues of service connection for disorders of the low back and left hip are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected left knee disability has been manifested by painful (but not limited to a compensable degree) flexion and X-ray confirmed arthritis; instability/subluxation, ankylosis, and compensable limitation of extension are not shown.

2.  Throughout the appeal period, the Veteran's service-connected right knee disability has been manifested by painful (but not limited to a compensable degree) flexion and X-ray confirmed arthritis; instability/subluxation, ankylosis, and compensable limitation of extension are not shown.

3.  Throughout the appeal period, the Veteran's left ankle disability has been manifested by complaints of pain; moderate limitation of motion and increased loss of function after repetitive motion are not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for a left knee disability is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5257, 5260, 5261, (2012).

2.  A rating in excess of 10 percent for a right knee disability is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5257, 5260, 5261, (2012).

3.  A compensable rating for a left ankle disability is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Code 5271 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to the initial, July 2006, adjudication.  Letters in September 2005 and March 2006 explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  An August 2009 letter notified him of the schedular criteria for rating knee and ankle disabilities.  He has received the general-type notice described in Vazquez-Flores.  A December 2009 statement of the case (SOC) and November 2012 supplemental SOC (SSOC) readjudicated the claims.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The appellant has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in June 2006 and April 2011 (with a September 2012 addendum pertaining to the service connection claims addressed in the remand below).  The Board finds that those examinations cumulatively are adequate for rating purposes, as the examiners expressed familiarity with the history of the disability and conducted thorough examinations, noting all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The RO's actions have substantially complied with the April 2011 remand instructions as to the bilateral knee and left ankle increased rating claims.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  



Factual Background

Initially, the Board notes that all of the evidence in the Veteran's claims file and in "Virtual VA" has been reviewed.  [At present there are no additional documents pertinent to this appeal in Virtual VA.]  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The instant claims for increase were received in August 2005; the July 2006 rating decision continued the 20 percent rating that was assigned for the Veteran's left knee disability and the 10 percent rating that was assigned for his right knee disability under Codes 5299-5260 (i. e., by analogy to the criteria for rating limitation of leg flexion).  The July 2006 rating decision also continued the 0 percent rating that was assigned for the Veteran's left ankle disability under Code 5271 for rating limitation of ankle motion.  

Reports of ongoing VA treatment during the appeal period show that the Veteran sought treatment for complaints of knee pain (but not for ankle complaints).  These records note his history of off/on bilateral knee pain and include findings of degenerative joint disease of the both knees.  A September 2004 treatment report notes that the Veteran walked 3-4 days per week for 20 to 30 minutes.  

On June 2006 VA examination, it is noted that the Veteran uses a cane for knee pain and reported being able to walk only 20 feet because of his hips, knees and ankles.  

Examination of the knees showed no swelling, erythema or joint effusions.  There were no obvious deformities.  While in the supine position, right knee range of motion was active flexion from 0 to 70 degrees and passive flexion to 90 degrees, without pain or functional limitation.  On the left (also in the supine position), flexion was to 50 degrees and he could resist with passive range of motion.  The examiner noted that, with stretching, the Veteran could get to approximately 90 degrees without pain or functional limitation.  Examination of the right knee showed normal ranges of motion without pain or functional limitation.  There was a little bit of tenderness with McMurray's test on the right and it was positive on the left.  There was no pain in the popliteal fossa or laxity with valgus and varus stress in either knee.  Lachman's was negative with good endpoint bilaterally (very good on the left) and there was no pain in either knee with internal or external rotation of the hip.  There was no right knee pain over the pes anserine bursa.  Left knee crepitus was noted and the patellar grind test was negative in both knees.  Knee X-rays showed minimal spurring on the upper pole of the patella, bilaterally.  The impression was left knee patellofemoral-type pain with minimal residuals and minor crepitus and right knee mild degenerative changes with minimal residuals.  

Examination of the left ankle showed no swelling, erythema or excessive warmth.  There was some tenderness to palpation along the lateral malleolus, no pain over the medial malleolus or on palpation along the Achilles tendon, and 4/5 strength with dorsiflexion and plantar flexion.  Ranges of motion were normal without pain or functional limitation.  Left ankle X-rays showed an old fracture at the inferior tip of the medial malleolus, otherwise unremarkable study.  The impression was left ankle status post chip fracture of the medial malleolus with pain but no apparent functional limitation (some minimal residuals remain with discomfort).  

A June 2010 VA outpatient treatment report (in connection with physical therapy for back and knee pain) notes the Veteran was able to walk on his heels and toes, AROM (active range of motion) was WFL (within functional limits), no laxity of ligaments of either knee was noted, pain was associated with movement, and crepitation was felt on flexion and extension of the left knee.  An August 2010 treatment report notes that he ambulated independently without assistive device and did not have an antalgic gait.  

During the September 2010 Travel Board hearing, the Veteran testified that he is unable to walk long distances and that his knees buckle.

On April 2011 VA examination a history of increased knee pain since the Veteran's last examination and that he walked with a cane was noted.  He was able to walk 30 feet before he had to stop; he denied instability, weakness and fatigue.  His knees did not affect his activities of daily living.  

Range of motion testing of the Veteran's knees showed flexion of 0 to 120 degrees bilaterally without painful limitation.  On examination, the knees were ligamentously stable and varus, valgus, McMurray, Lachman, and anterior drawer was negative.  The examiner noted crepitus with motion and tenderness to palpation at both mediolateral joint lines.  No palpable defects or deformities were felt and there was no fatigability on repeat active and passive ranges of motion.  The impression was bilateral normal knees, normal X-rays, no arthritis.

On examination of the left ankle, range of motion testing showed 0 to 15 degrees of dorsiflexion and 0 to 35 degrees of plantarflexion without painful limitation.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula, laxity and subluxation were not increased and anterior drawer of the ankle was negative.  The left ankle was tender on palpation but there were no palpable defects or deformities of the ATFL (anterior talofibular ligament), calcaneal, fibular, or deltoid ligament on palpation over the ankle joint itself.  The Achilles was nontender and intact throughout its course.  The impression was healed fracture of the left ankle, X-ray showed old avulsion fracture at the inferior tip of the medial malleolus.  

Legal Criteria and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In every instance where the Schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation is to be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 .

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant increased rating claims were received in August 2005, the period for consideration begins one year prior, in August 2004. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.
The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

Right and left Knees

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Code 5003.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

Flexion of the leg limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited at 10 degrees warrants a 10 percent rating, extension limited at 15 degrees warrants a 20 percent rating, extension limited at 20 degrees warrants a 30 percent rating, extension limited at 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and extension at 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Code 5260 (limitation of flexion of the leg) and under Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 2004).

Consideration of other diagnostic codes for rating knee disability (5256, 5258, 5262, 5263) is inappropriate in this case as the Veteran's bilateral knee disabilities do not include the pathology required in the criteria for those Codes (ankylosis, dislocated semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.

The Veteran's right and left knee disabilities are manifested by X-ray-confirmed arthritis and painful (though not to a compensable degrees) flexion and rated by analogy to limitation of leg flexion under Code 5299-5260.  The Board finds this designation appears appropriate, and that alternative ratings under Codes 5257 (for recurrent subluxation or lateral instability), 5010-5003 (for arthritis with less than compensable limitation of motion), 5261 (for limitation of extension) or for combinations of Code 5257 and 5010-5003 or 5257 and 5260 and/or 5261 would also be appropriate.
Throughout the appeal period, the Veteran's left knee disability has been rated 20 percent and his right knee disability has been rated 10 percent.  His treatment and examination reports do not show limitation of left knee flexion to 15 degrees or right knee flexion to 30 degrees (so as to warrant a 30 percent rating for the left knee or a 20 percent rating for the right knee under Code 5260) or limitation of left knee extension at 20 degrees or right knee extension at 15 degrees (so as to warrant a 30 percent rating for the left knee or a 20 percent rating for the right knee under Code 5261), even with consideration of factors such as pain and use (repetitive motion).  Notably, no treatment and examination report shows any limitation of extension.  Accordingly, a rating in excess of 20 percent for left knee disability and in excess of 10 percent for right knee disability under either Code 5260 or Code 5261 (or based on a combination of ratings under these two codes) is not warranted.  

The Board has also considered the possibility of separate ratings for limitation of motion and for subluxation/instability which may be awarded where there is both (X-ray evidenced) arthritis and instability of a knee.  See VAOPGCPREC 23-97 (1997).  However, despite the Veteran's September 2010 hearing testimony that his knees buckle, subluxation or lateral instability has not been found on any examination or noted in any treatment records.  All testing for ligamentous laxity has been negative.  Without any objective evidence of such, the Veteran's accounts of instability are self-serving and lack probative value.  Consequently, a separate compensable rating for instability would be inappropriate.

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any loss of knee function beyond that currently compensated.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  Notably, the current ratings under Code 5299-5260 specifically encompass limitation of motion due to pain.  

In summary, the schedular criteria for the next higher, 30 percent, rating for left knee disability and the next higher, 20 percent, rating for right knee disability are not met (or approximated) at any time during the appeal period, and such ratings are not warranted.

Left Ankle

The Veteran's left ankle disability is rated under Code 5271, which provides a 10 percent rating where there is moderate limitation of ankle motion and a (maximum) 20 percent rating where there is marked limitation of ankle motion.  (Other codes providing for a higher rating for ankle disability - 5270, 5272, 5273 - require pathology not shown here, i.e., ankylosis, or malunion.)  38 C.F.R. § 4.71a. 

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The terms "moderate" and "marked" among other components of the rating criteria are not expressly defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

Throughout the appeal period, the Veteran's left ankle disability has been rated 0 percent.  On June 2006 examination, left ankle range of motion was normal without pain or functional limitation and there was good motor strength (at 4/5).  The record does not show any treatment for left ankle complaints.  Although April 2011 VA examination found some limitation of left ankle ranges of motion testing (0 to 15 degrees dorsiflexion and 0 to 35 degrees plantar flexion ,without pain on motion); such findings do not exceed more than mild limitation of ankle motion (or approximate moderate limitation of motion).  Furthermore, there is no evidence of additional functional loss due to such factors as pain, fatigue, weakness, and/or incoordination so as to bring the level of impairment to (or approximate) moderate limitation of motion.  Deluca, 8 Vet. App. 202.  

In summary, the disability picture presented is not one consistent with the degree of severity warranting the next higher, 10 percent, schedular rating for the left ankle disability (and does not approximate such a level of severity).

The Board notes the lay statements submitted by the Veteran in support of his claims.  Those statements detail the types of problems (additional limitations due to pain, weakened movement, excessive fatigability with use) that result from his service-connected bilateral knee and left ankle disabilities.  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the schedular ratings assigned; thus the lay statements do not support the assignment of higher schedular ratings.

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's bilateral knee and left ankle disabilities are exceptional or that scheduler criteria are inadequate; the symptoms and impairment shown are fully encompassed by the scheduler criteria.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Finally, the record shows that the Veteran is retired and it is not alleged (or suggested by the record) that his bilateral knee and left ankle disabilities, of themselves, prevent him from engaging in gainful employment.  Hence, the matter of entitlement to TDIU rating is not raised in the context of the instant claims for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 20 percent for left knee disability is denied.

A rating in excess of 10 percent for right knee disability is denied.

A compensable rating for left ankle disability is denied.
REMAND

Regarding the claims of service connection for disorders of the low back and left hip, the Board's April 2011 remand noted:  

The Veteran's STRs show complaints of back pain and findings of lumbosacral strain and the August 2007 and February 2010 statements from his VA physician suggest that his current back disorder was initially manifested in service and/or is secondary to service-connected bilateral knee and left ankle disabilities.  Postservice treatment records note the Veteran's complaints of chronic back pain, show findings of lumbar spine kyphoscoliosis and levorotoscoliosis, and DJD (they also identify an intervening postservice etiological factor, i.e., a 1983 motor vehicle accident).  As the VA physician's statements noted above suggest there is a nexus relationship between the Veteran's military service and/or his service-connected lower extremity disabilities and his current low back disorder, a VA examination to resolve the matter of the etiology of the current back disorder is necessary.

A more recent (October 2010) VA staff physician's statement includes the opinion that gait changes due to the Veteran's knee pain aggravated his back pain and caused hip pain.  

The Board's April 2011 remand ordered an examination of the Veteran by an orthopedist.  Regarding low back disability, the examiner was to (1) identify by diagnosis each low back disability found (and indicate whether the diagnosis represents acquired pathology or is a congenital or developmental abnormality); (2) opine whether each diagnosed disability entity was incurred in, or aggravated by the Veteran's active service, (3) if a congenital back abnormality is diagnosed, indicate whether acquired pathology was superimposed on such during service and identify the pathology, and (4) if a diagnosed low back entity was determined to not have been incurred or aggravated in service, opine whether or not such entity was caused or aggravated by the Veteran' s service-connected bilateral knee and left ankle disabilities.  Regarding left hip disability, the examiner was to (1) identify each left hip disability entity and (2) opine whether or not each such entity was caused or aggravated by the service-connected bilateral knee and left ankle disabilities.  

On April 2011 VA orthopedic examination (with addendum in September 2012),  regarding the low back, the diagnosis was mild lumbar spine arthritis with congenital levorotoscoliosis; the examiner opined "it is not likely that the congenital preexisting condition was permanently worsened by service beyond its natural progression."  Regarding the left hip, the diagnosis was mild hip strain; the examiner opined "it is not likely related to the knee and ankle complaint" because the Veteran was able to work for the water district for 25 years.  In a September 2012 addendum, the examiner explained that the Veteran recovered from his lumbar strain in service, there were no residuals noted at time of discharge, and there is no clearly documented continuum of care from service until the present.  Regarding the left hip, the examiner explained that there was no severely abnormal gait that could have affected the hip (note October 2010 opinion of the Veteran's treating VA physician).  The Veteran's low back and left hip disabilities were attributed "most likely to the aging process."  Regarding the opinions from the Veteran's physician in support of his claims, the examiner stated that he was unable to provide a rationale for the opinions of other physicians.  

The October 2010 VA treatment provider's statement and the April 2011 VA examiner's opinion (with September 2012 addendum) present conflicting disability pictures in that the treatment provider (who presumably sees the Veteran on a more frequent basis) indicated that the Veteran has an altered gait due to his bilateral knee and left ankle disabilities (which has aggravated his hip and back disabilities) while the April 2011 examiner (who is Board-certified in Internal Medicine) indicated that the Veteran has "no severely abnormal gait" that "could have affected the hip".  The Board observes that the April 2011 examination report notes that the Veteran could walk 30 feet before he has to stop, and includes no detailed description of the Veteran's gait, and that the October 2010 VA treatment provider's statement lacks adequate explanation.  Consequently, the conflicting opinions cannot be resolved based on the current record.  It is well-settled that when VA determines an examination or opinion is warranted it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further development of medical evidence is necessary.  

The case is REMANDED for the following:

1.  The RO should arrange for the Veteran to be examined by an orthopedist to secure an adequate medical nexus opinions in the matters remaining.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the claims file and examination of the Veteran the examiner should provide opinions that respond to the following: 

Regarding the back 

(a)Please identify (by medical diagnosis) each low back disability found.  The explanation should discuss each diagnosis shown by the current record (including lumbosacral strain, kyphoscoliosis, levorotoscoliosis, and DJD). 

(b) As to each entity diagnosed please indicate whether it represents acquired pathology or is a congenital or developmental abnormality.  Please indicate based on the factual evidence of record (citing to supporting clinical data) when each diagnosed entity was first manifested.  

(c) As to each diagnosed entity, please opine whether it is at least as likely as not (a 50% or better probability) that such was incurred in, or aggravated by (increased in severity beyond natural progression during) the Veteran's active service.  If a congenital back abnormality is diagnosed, please indicate whether acquired pathology was superimposed on such during service.  If so, please identify the pathology.  

(d) If a diagnosed low back entity is determined to not have been incurred or aggravated in service, please opine whether or not any/each such entity was caused or aggravated by the Veteran' s service-connected bilateral knee and left ankle disabilities.  If so, please identify the degree of disability due to such aggravation.

Regarding the left hip

(a) Please identify (by medical diagnosis) each left hip disability entity found and, as to each, please indicate when (based on the record) such was first manifested.  

(b) As to each left hip disability entity diagnosed, express an opinion regarding the likely etiology of such disability, and specifically whether it is at least as likely as not that the disability was caused or aggravated by (increased in severity due to) the Veteran's service-connected bilateral knee and left ankle disabilities?  If any left hip disorder is determined to not have been caused, but to have been aggravated by, the service-connected bilateral knee and left ankle disabilities, please identify the degree of disability (increased pathology/impairment of function) due to such aggravation.   

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  There should be a description of the Veteran's gait changes (if any) due to his knee and left ankle disabilities, and discussion of the impact such would have on the Veteran's back and left hip disabilities.  The explanation must include comment on the August 2007, February 2010, and October 2010 opinions by the Veteran's VA treating physician and the opinion by the April 2011 VA examiner, expressing agreement or disagreement with each and explaining the rationale for the agreement or disagreement.  

2.  The RO should then review the record and readjudicate the remaining claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


